Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward W. Jefferson seeks to appeal the district court’s order dismissing all but one of his claims and denying all but one of his motions to amend the underlying Complaint. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory *230and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Jefferson seeks to appeal is neither a final order nor an appeal-able interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dismiss Jefferson’s motions for relief pending appeal and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional pi'ocess.

DISMISSED.